Citation Nr: 1740630	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to a service-connected lower back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 4, 1986, to April 7, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his father testified before the undersigned Veterans Law Judge at a hearing at the Waco RO (Travel Board hearing) in September 2011.  A transcript of the hearing has been associated with the record.

In a June 2012 decision, the Board denied the Veteran's claim, partly on the basis that the Veteran's service-connected lower back disability, which he asserts has caused his acquired psychiatric disorder, was not service-connected at that time.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a March 2014 memorandum decision, the Court set aside the Board's decision and remanded the Veteran's claim.  The Board subsequently remanded the claim for additional development, and the case is now again before the Board for further appellate consideration.  Service connection for the Veteran's lower back disability was granted in a May 2016 rating decision.

A review of the record shows the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).





FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's depression is proximately due to his service-connected lower back disability.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2015) ; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a November 2015 affidavit, the Veteran recalled his in-service back injury, and stated that when he returned from service, he continued to struggle with back pain.  He stated that he isolated himself from people at that time due to the pain, and that the pain had only worsened over the years and hindered his employment prospects.  The Veteran noted that not having treatment and support from VA had also greatly impacted his mental health, and he noted his symptoms included anxiety, depression, mood swings, difficulty sleeping, and irritability.

The Veteran was afforded a VA psychiatric examination in March 2016.  The examiner noted the Veteran's reported symptoms of depression including poor sleep, poor concentration and focus, self-isolative preferences, irritability, lack of motivation, less interest in once-preferred activities, mood swings, and fatigue.  The examiner stated the Veteran's symptoms appeared to be related to post-military life stressors, and were not likely to have begun in service.  Specifically, the examiner stated the Veteran's depression and anxiety appeared related to post-service motor vehicle accidents and resulting medical and physical problems.

In support of his claim, the Veteran submitted a report by a private psychologist, C.M., PhD.  C.M. noted she had reviewed the Veteran's claims file and conducted an interview with him.  She stated that upon review, she believed the Veteran had a severe and chronic presentation of major depressive disorder which at least as likely as not developed secondary to his service-connected lower back disability.  Specifically, she stated she believed that while still in the military and immediately following his awareness of the severity and consequences of his lower back injury, the Veteran began exhibiting depression symptoms, which were subsequently exacerbated by ongoing pain and stress related to the injury since that time.  In this regard, the examiner cited the Veteran's November 2015 affidavit, discussed above, in addition to statements made during her interview of the Veteran to the effect that his depression had its onset due to his physical pain, disappointment about his discharge, and inability to get help from VA.  C.M. noted the Veteran's reports of two post-service automobile accidents, in 2001 and 2005, which exacerbated his back injury and depression symptoms, but noted the Veteran's depression was present long before these accidents.  In summary, C.M. stated the Veteran experienced a lumbar injury within his first month in the military, and that his subsequent discharge, when combined with his experience of chronic and debilitating back pain, contributed to the Veteran's onset of depression, which had then been exacerbated over the years by his physical limitations.

The Board notes the March 2016 examiner did not account for the Veteran's competent reports of psychiatric symptoms related to lower back pain which pre-dated his post-service automobile accidents.  In addition, the Board finds the January 2017 report to constitute a more thorough and well-supported analysis of the history of the Veteran's symptoms than the March 2016 report.  Upon a careful review of the foregoing, the Board has concluded that the evidence is at least in equipoise as to whether the onset of the Veteran's depression was proximately due to his service-connected lower back disability.  Accordingly, granting of service connection for major depressive disorder is in order.

The Board briefly notes the Veteran initially claimed entitlement to service connection for depression in September 2009.  The Board previously noted a posttraumatic stress disorder (PTSD) diagnosis appeared in the Veteran's medical records, and expanded the claim to include all acquired psychiatric disorders, including PTSD.  The Board notes, however, that to the extent the Veteran has been diagnosed with PTSD during the period of the claim, this diagnosis appears to have been related to post-service automobile accidents.  The Veteran has not contended he has PTSD related to service, and a PTSD diagnosis is not provided in the March 2016 or January 2017 reports discussed above.  Under these circumstances, the Board finds a claim for entitlement to service connection for PTSD has not been 

raised in this case.


ORDER

Service connection for major depressive disorder is granted.


__________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


